                          Case 21-11002-KBO          Doc 80       Filed 07/20/21        Page 1 of 7




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                                 )
    In re:                                                       )   Chapter 11
                                                                 )
    PIPELINE FOODS, LLC, et al.,1                                )   Case No. 21-11002 (KBO)
                                                                 )
                                         Debtors.                )   Jointly Administered
                                                                 )
                                                                 )   Proposed Hearing Date: On or before August 2, 2021
                                                                     Proposed Objection Deadline: Two business day prior
                                                                 )   to the Hearing

     MOTION OF THE DEBTORS FOR EXPEDITED CONSIDERATION OF MOTION
     OF THE DEBTORS FOR ENTRY OF AN ORDER UNDER 11 U.S.C. § 363(b) AND
        RULE 6004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE
     AUTHORIZING THE DEBTORS TO SELL THEIR COMMODITIES INVENTORY
       BY PRIVATE SALES OUTSIDE THE ORDINARY COURSE OF BUSINESS

              Pipeline Foods, LLC and its affiliated debtors and debtors in possession (collectively, the

“Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), having filed

contemporaneously the Motion of the Debtors for Entry of an Order under 11 U.S.C. §363(b)

and Rule 6004 of the Federal Rules of Bankruptcy Procedure Authorizing the Debtors to Sell

their Commodities Inventory By Private Sales Outside the Ordinary Course of Business (the

“Inventory Sale Motion”),2 respectfully submit this motion (the “Motion for Expedited

Consideration”), pursuant to section 105 of title 11 of the United States Code, 11 U.S.C. §§ 101

– 1532 (the “Bankruptcy Code”), Rule 9006 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Rule 9006-1(e) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local


1
              The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
              number, are: Pipeline Foods, LLC (5070); Pipeline Holdings, LLC (5754); Pipeline Foods Real Estate
              Holding Company, LLC (7057); Pipeline Foods, ULC (3762); Pipeline Foods Southern Cone S.R.L.
              (5978); and Pipeline Foods II, LLC (9653). The Debtors’ mailing address is 6499 University Avenue NE,
              Suite 200, Fridley, MN 55432.
2
              Capitalized terms not defined herein shall have the meanings ascribed to them in the Motions.



38739709.7   07/20/2021
                        Case 21-11002-KBO        Doc 80     Filed 07/20/21   Page 2 of 7




Rules”), for entry of an order shortening the time for notice of the hearing to consider the

Inventory Sale Motion so that the Motion may be considered by the Court at a hearing scheduled

for no later than August 2, 2021 (the “Hearing”), with any objections to the Inventory Sale

Motion to be filed by July 28, 2021 at 4:00 p.m. (Eastern Time) or otherwise two (2) business

days prior to the Hearing (together, the “Proposed Objection Deadline”). In support of this

Motion for Expedited Consideration, the Debtors respectfully represent as follows:

                                        JURISDICTION AND VENUE

             1.         This Court has jurisdiction over this Motion for Expedited Consideration under 28

U.S.C. §§ 157 and 1334. This matter is a core proceeding within the meaning of 28 U.S.C.

§ 157(b)(2). Venue is proper in this judicial district under 28 U.S.C. §§ 1408 and 1409.

             2.         The statutory bases for the relief requested herein are section 105(a) of the

Bankruptcy Code, Bankruptcy Rules 2002 and 9006 and Local Rule 9006-1(e).

                                                BACKGROUND

             3.         On July 8, 2021 and July 12, 2021 (collectively, the “Petition Dates”), each of

the Debtors commenced a case under chapter 11 of the Bankruptcy Code. The Debtors are

operating their businesses and managing their properties as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. No request for the appointment of a trustee

or examiner has been made in the Chapter 11 Cases, and no committees have been appointed or

designated at this time.

             4.         The reasons for the Debtors’ commencing the Chapter 11 Cases, information

relating to the Debtors’ business operations and the facts and circumstances supporting the

Inventory Sale Motion are set forth in the Omnibus Declaration of Winston Mar in Support of

Debtors’ Initial Emergency First Day Motions and Related Relief [Docket No. 6] and in the



                                                        2
38739709.7 07/20/2021
                        Case 21-11002-KBO         Doc 80     Filed 07/20/21    Page 3 of 7




Declaration of Winston Mar in Support of Debtors’ Motion to Sell Inventory Outside of the

Ordinary Course of Business.

             5.         As detailed in the Inventory Sale Motion, prior to the Petition Date, in the

ordinary course of business, the Debtors (a) purchased commodities consisting of cereals, grains,

pulses, and oilseed commodities stored in bulk dry storage, and further processed co-products of

bulk dry stored grains and oilseeds in bulk packaging, and other agricultural by-products (the

“Commodities”) from various suppliers under purchase contracts; and (b) sold the Commodities

to various purchasers under sale contracts (each a “Sale Contract” and collectively, the “Sale

Contracts”).

             6.         The Debtors are in the process of reviewing the Sale Contracts. To the extent that

a Sale Contract is profitable (i.e. the Debtors will receive more money under the Sale Contract

than from a sale to another entity), the Debtors may choose to fulfill the contract from its current

inventory of Commodities (the “Inventory”). To the extent that the Inventory is not needed to

fulfill a profitable contract, however, the Debtors seek, by the Inventory Sale Motion, to sell such

Inventory to third parties (the “Inventory Sales”).

                                             RELIEF REQUESTED

             7.         By this Motion for Expedited Consideration, the Debtors respectfully request the

entry of an order, shortening notice of the hearing to consider the Inventory Sale Motion so that

the Inventory Sale Motion can be considered at the Hearing, with any objections to the Inventory

Sale Motion to be filed by the Proposed Objection Deadline.

                                      BASIS FOR RELIEF REQUESTED

             8.         Local Rule 9006-1(c)(i) requires that all motion papers be filed and served at least

eighteen (18) days (twenty-one (21) days if service is by first class mail; nineteen (19) days if

service is by overnight delivery) prior to the hearing date. Local Rule 9006-1(c)(ii) further

                                                         3
38739709.7 07/20/2021
                        Case 21-11002-KBO        Doc 80      Filed 07/20/21    Page 4 of 7




provides that objections, if any, to such a motion shall be no later than seven (7) days before the

hearing date.            See Del. Bankr. L.R. 9006-1(c)(i), (ii).      Moreover, Bankruptcy Rule 2002

provides that motions relating to the proposed use, sale or lease of property of the estate be filed

at least twenty-one (21) days’ prior to a hearing on such motions.

             9.         Local Rule 9006-1(e), however, provides that a motion may be heard on less

notice than as otherwise required if authorized “by order of the Court, on written motion (served

on all interested parties) specifying the exigencies justifying shortened notice.” Del. Bankr. L.R.

9006-1(e). Indeed, as stated in Bankruptcy Code section 102(1), “notice and a hearing” is an

elastic phrase meant to take into account the “particular circumstances” of a motion. See 11

U.S.C. § 102(1) (stating that “‘after notice and a hearing’, or similar phrase . . . means after such

notice as is appropriate in the particular circumstances . . . .”); Rockwell Int’l Corp. v.

Harnischfeger Indus., Inc. (In re Harnischfeger Indus., Inc.), 316 B.R. 616, 620 (D. Del. 2003)

(“The policy of Section 102 is to permit the court flexibility, while ensuring that all parties have

proper notice.”).

             10.        While the Debtors continue in their efforts to sell their assets on a going concern

basis, the Debtors need to immediately commence the Inventory Sales in order to minimize the

continued costs of operations and to maximize value for the Inventory. Based upon the Budget

attached to the Interim Cash Collateral Order (defined below), the current projected “burn rate”

of cash is approximately $540,000 per week for payroll, lease payments, and other costs of

operations. In addition, the occurrence of extreme heat could result in mold or other harm to the

stored grain and the new season of crop yields that will soon come to market may cause a

decrease in market prices.




                                                         4
38739709.7 07/20/2021
                        Case 21-11002-KBO          Doc 80      Filed 07/20/21        Page 5 of 7




             11.        Furthermore, the Court’s approval of the Inventory Sale Motion is an express

condition of the Interim Order (I) Authorizing the Debtors to Utilize Cash Collateral Pursuant to

11 U.S.C. § 363; (II) Granting Adequate Protection to the Prepetition Secured Parties Pursuant

to 11 U.S.C. §§ 105(a), 361, 362, 363, 503 and 507; (III) Scheduling a Final Hearing Pursuant

to Bankruptcy Rule 4001(b); and (IV) Granting Related Relief [Docket No. 47] (the “Interim

Cash Collateral Order”).3 Specifically, the Interim Cash Collateral Order requires, inter alia,

that the Debtors obtain Court approval of the Inventory Sale Motion on or prior to August 2,

2021 (the “Inventory Sale Milestone”).                    See Interim Cash Collateral Order, ¶ 12(ii)(c).

Accordingly, the Debtors respectfully request expedited consideration of the Inventory Sale

Motion on the timeframe requested herein.

             12.        The failure to obtain prompt approval of the Motion will result in non-compliance

with the Inventory Sale Milestone, which would jeopardize the Debtors’ ability to use cash

collateral and fund the Chapter 11 Cases. Without the use of cash collateral, the Debtors will be

unable to continue operating their businesses, proceed with their sale efforts or preserve value for

the estates. This would certainly be a harmful outcome for all parties in interest in these cases.

To avoid such drastic and irreparable results, and to ensure that maximum value can be obtained

for the Inventory for the benefit of all creditors and parties in interest, prompt approval of the

Motion is thus needed.

             13.        Given the gravity of the circumstances facing the Debtors and the consequences

of failing to act quickly, the Debtors submit that any prejudice to parties in interest that may

result from this Court hearing the Motion on an expedited basis is greatly outweighed by the

harm that would be incurred by the Debtors if they could not obtain prompt approval of the

3
             For the avoidance of doubt, the Debtors intend to seek final approval of the use of cash collateral at a
             hearing scheduled for August 11, 2021.


                                                           5
38739709.7 07/20/2021
                        Case 21-11002-KBO        Doc 80     Filed 07/20/21    Page 6 of 7




Motion. The Debtors will also serve the Motion via expedited mail to afford parties in interest

with as much notice of the Hearing and the Proposed Objection Deadline as possible.

             14.        Accordingly, for the foregoing reasons, the Debtors respectfully request that the

Court consider the Motion on an expedited basis at the Hearing.

                                                     Notice

             15.        Notice of this Motion to Expedite shall be given to (i) the Office of the United

States Trustee for the District of Delaware; (ii) the Debtors’ 20 largest unsecured creditors on a

consolidated basis; (iii) counsel to Coöperatieve Rabobank U.A., New York Branch; (iv) counsel

for Compeer Financial, PCA, counsel for Compeer Financial, FLCA, and Farm Credit Canada;

(v) United States Attorney for the District of Delaware; (vi) the United States Attorney for

District of Minnesota; (vii) the Minnesota Department of Agriculture; (viii) the Internal Revenue

Service; (ix) the Office of the Attorney General for Minnesota, North Dakota and Iowa; (x) Farm

Credit Canada; (xi) any other known lienholders; and (xii) any party that has requested notice

pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief

requested, no other or further notice need be given.

                                   (Remainder of page intentionally left blank)




                                                        6
38739709.7 07/20/2021
                        Case 21-11002-KBO    Doc 80     Filed 07/20/21   Page 7 of 7




             WHEREFORE, the Debtors respectfully request the entry of an order, substantially in the

form attached hereto as Exhibit A: (i) granting the relief requested in the Motion for Expedited

Consideration; (ii) considering the Inventory Sale Motion at the Hearing, with objections, if any,

to be filed by the Proposed Objection Deadline; and (iii) granting such other further relief as is

just and proper.


Dated: July 20, 2021                             SAUL EWING ARNSTEIN & LEHR LLP

                                          By:    /s/ Monique B. DiSabatino               .
                                                 Mark Minuti (DE Bar No. 2659)
                                                 Monique B. DiSabatino (DE Bar No. 6027)
                                                 Matthew P. Milana (DE Bar No. 6681)
                                                 1201 N. Market Street, Suite 2300
                                                 P.O. Box 1266
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 421-6800
                                                 mark.minuti@saul.com
                                                 monique.disabatino@saul.com
                                                 matthew.milana@saul.com

                                                        -and-

                                                 Michael L. Gesas (admitted pro hac vice)
                                                 Barry A. Chatz (admitted pro hac vice)
                                                 David A. Golin (admitted pro hac vice)
                                                 Andrew J. Rudolph
                                                 161 North Clark Street, Suite 4200
                                                 Chicago, IL 60601
                                                 Telephone: (312) 876-7100
                                                 michael.gesas@saul.com
                                                 barry.chatz@saul.com
                                                 david.golin@saul.com
                                                 andrew.rudolph@saul.com

                                                 Proposed Counsel for Debtors and Debtors in
                                                 Possession




                                                    7
38739709.7 07/20/2021
